Title: From Thomas Jefferson to John Holmes Freeman, 26 February 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                     
                            Washington Feb. 26. 06.
                        
                        Jerry arrived here the day before yesterday & sets off to-day. his cart is heavily laden with trees, thorns
                            Etc. I inclose you a plan of the grounds at Monticello where every thing is to be planted, and a paper with [such]
                            full directions respecting the thorns & trees that nothing needs  be added here, only to proceed to the planting with
                            all your force the moment he arrives, as every hour the plants are out of the ground, some die. when a bundle is opened,
                            do not leave the roots exposed to the air one moment unnecessarily. nothing is so fatal to them.
                        The garden seeds I send you are of the very best kind. if 
                            a bed of each kind of peas immediately they will come to  before I leave
                            Monticello. the sowings should be large as our daily consumption of such things is great. I send two pair of hedge shears,
                            to be kept for clipping the tops of the hedges every year. Accept my best wishes.
                        
                            Th: Jefferson
                     
                        
                    